Barrett, J. (dissenting):
I am' unable to agree with Mr. Justice O’Brien in this case. The contract was to “ plaster — your seven-story building — according to plans furnished us by your architect,” etc. The words, “we will plaster your seven-story building,” must, standing alone, be held to include the work on the basement and bulkhead. Either these words of themselves import an agreement to plaster the building throughout, or else to plaster it in the usual manner, that is, to ¡nit plaster wherever it properly belonged. If the former, then the plaintiff failed to perform his contract. If the latter, then it was reversible error to exclude the defendant’s evidence of the custom.
'Hence the only question to be considered is the effect of the following words, “ according to plans furnished us by your architect.” Their meaning seems clear. They relate to the details of the work, not to the quantum. “ According ” does not mean “ to the extent that.” The plans were to guide and assist the' plaintiff, either in plastering the building throughout, or in plastering it in the usual manner. If any existing feature of the work was omitted from the plans furnished, the plaintiff should, if it desired them, have requested additional ones. It did not, because of any omission in the plans, become absolved from performing in full.. This is made -clear if we paraphrase the first words of the agreement standing alone, according to their conceded meaning. Thus let us assume that the letter had read : “We will plaster the seven stories and basemént of your building in the usual manner, according to plans furnished us by your architect.” Could it be plausibly contended, in *260such a case, that the architect’s failure to deliver full plans absolved the plaintiff from full performance? Clearly not.
The plaintiff’s contention leads to serious difficulties, which are illustrated in Mr. Justice O’Brien’s opinion. Suppose the architect had offered the plaintiff full plans, but the latter did not choose to accept them, saying it did not need them. What then ? Could the plaintiff thus escape the consequences of non-performance? Such an idea shocks the moral sense. Hence a somewhat more equitable-ground is taken, and it is said that the plaintiff was only absolved from doing that part of the work which the architect said need not be done and for which, therefore, he furnished no plans. There was, in fact, an issue on this head .as to what the architect actually said and did. But this issue resulted solely from an unwarrantable-construction of the contract. That construction distorts the contract so as practically to make a new one, turning it into an agreement to do that portion of the work upon which the architect and the-plaintiff’s representative had mutually agreed, or upon which they should agree. The defendant, however, made his own contract. He-did not leave it to the architect, and there is no proof of the latter’s-authority to bind him in any such manner.
The true construction of the contract is fortified by an additional circumstance which is quite controlling. The plans furnished did not include the first story any more than the basement, yet the plaintiff did the work- thereon. Mr, Justice O’Brien accounts for this-by the suggestion that, as the plaintiff evinced no eleemosynary spirit, some undisclosed agreement- to plaster the first story must be-presumed. It would be a strange rule that the plaintiff, by its action or non-action, could create its own presumptions — a presumption that it agreed in some way to do what it did, but that it could not-have agreed to do what it did not. The fact is, that the only agreement, express or implied, of which there is any pretense, is that contained in the letter of September 10, 1895; and the plaintiff’s act is a clear admission that the construction necessary to support his judgment is not the correct one. The doctrine of practical construction of a contract is plainly controlling against him.
I think the judgment should be reversed and a new trial ordered-
■' Judgment affirmed, with costs.